Title: To Thomas Jefferson from St. John de Crèvecoeur, 30 August 1785
From: Crèvecoeur, Michel Guillaume St. John de
To: Jefferson, Thomas



Sir
Caèn 30th. Augt. 1785

I have received with great Pleasure yours of the 22d. Instant. I am Very Glad to See the State of your health is Improved, and that Miss Jefferson Grows and Prospers. I hope to have the pleasure of seeing you Some time in Octre. I shall go, I believe, with my two boys to spend some time at Sanoy with the Good Comtesse, who also has lost a dear and a beloved brother. I most Sincerely participate with her in the Severe Loss, which afflicts me Very Powerfully. Knowing all the Sensibility and Tenderness of her heart I feel the weight of her affliction. The derangement of the Packets has discourag’d me quite. I never was so surprised as when I was informed of it at L’orient. I cannot flatter myself with the hopes of seeing them reestablish’d up to their former Number. Some Evil Genius has from the beginning secretly opposed and destroyed the simple and usefull Idea I had given on that subject, and I do give it up. We have heard of the Confinement of the Cardinal. It is to be hoped that he wont be released before he has paid his debts, tho’ he is too great a Sinner to Receive his due Punishment. What Monsters in Society these hughe over Grown Priests are. Happy Americans, whose Priests are men and Citizens. I have had the Pleasure of receiving Several Letters from my Excellent Friend Chs. Williamos and to my Very Great Surprise, my Two Last are without Answers. Pray do you know what is become of him? Is he return’d to New York? I am Very Anxious to know how and where he is. I am With great Respect & Esteem Sir Your Very Humble Servt.,

St. John

